DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The applicant’s amendment, received on 10/22/2021, overcomes the examiner’s rejection.  He allows claims 1-29 and 32 and cancels claims and 30-31.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method of wireless communication at a user equipment to comprise receiving a plurality of beam reference signals from a base station via at least a portion of a plurality of directional beams; 
> The ability for receiving from the base station an indication of a selection by the base station of a channel for transmission of uplink control information including channel information derived from the plurality of beam reference signals to the base station, 
> The ability for wherein the selection is between a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH), 
> The ability for wherein the channel information comprises a first type of information if the indication indicates that the PUSCH is selected, 
> The ability for the channel information comprises a second type of information if the indication indicates that the PUCCH is selected, and the first type of information is different from the second type of information; 
> The ability for determining a quantity of the plurality of directional beams for which the user equipment is to transmit the channel information to the base station, 
> The ability for wherein the determining the quantity of the plurality of directional beams comprises determining whether the user equipment will report channel information for more than one beam, and 
> The ability for wherein the channel information depends on at least one of: 
a path loss associated with the base station, an angle of departure of a signal from the base station, an angle of arrival of a signal at the user equipment, or any combination thereof; and 
> The ability for sending the channel information to the base station according to the indication.

5.  Note that prior art Inoue, Kim, Ouchi/Kim ‘934, Kim ‘251, Shin and Tanaka, which was/were applied in the Non-Final/FINAL/AF Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.


6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
NEWLY FOUND PRIOR ART…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414